 1
                                  UNITED STATES DISTRICT COURT
 2
                                           DISTRICT OF NEVADA
 3
                                                      ***
 4
      RAYMOND PADILLA,                                       Case No. 2:20-cv-00352-RFB-BNW
 5
                              Plaintiff,
 6                                                           ORDER
            v.
 7
      STATE OF NEVADA, et al.,
 8
                              Defendants.
 9

10

11          Inmate Plaintiff Raymond Padilla submitted initiating documents to the court on February
12   18, 2020, which include an application to proceed in forma pauperis (IFP) and a civil rights
13   complaint under 42 U.S.C. § 1983. (ECF Nos. 1, 1-1.) This court previously denied Plaintiff’s
14   IFP application without prejudice because it was incomplete. (See ECF No. 3.) Specifically,
15   Plaintiff did not include an inmate account statement for the past six months. (Id.)
16          Plaintiff then objected to this order, stating that he is reliant upon the prison for his inmate
17   account statement and that he is not being given access to this statement. (See ECF No. 4.) He
18   also asked the court for an order directing the prison to provide this account statement. (Id.)
19          The same day that Plaintiff objected to this court’s prior order, he filed a new IFP
20   application. (ECF No. 5.) This new IFP application still does not include an inmate account
21   statement. (Id.)
22          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an incarcerated plaintiff seeking
23   to proceed without paying the filing fee must complete an application to proceed IFP and attach
24   (1) an inmate account statement for the past six months, and (2) a financial certificate from the
25   institution where he is incarcerated certifying the amount of funds in plaintiff’s inmate trust
26   account at the institution. If the plaintiff has been incarcerated at the institution for fewer than six
27   months, the certificate must show the account’s activity for the shortened period. LSR 1-2.
28
 1          Here, plaintiff’s IFP application is still incomplete because it does not include an inmate

 2   account statement for the past six months. However, given Plaintiff’s statements regarding not

 3   being given access to this statement and his sworn statement that he is unable to pay the filing fee

 4   in this case, the court will grant his IFP application and order him to file his account statement for

 5   the past six months by September 4, 2020. If Plaintiff is not given access to his account statement

 6   for the past six months before September 4, 2020, he must file a notice with the court stating this.

 7          IT IS THEREFORE ORDERED that plaintiff’s Application to Proceed In Forma

 8   Pauperis (ECF No. 5) is GRANTED.

 9          IT IS FURTHER ORDERED that Plaintiff must file his account statement for the past six

10   months by September 4, 2020.

11          IT IS FURTHER ORDERED that if Plaintiff is not given access to his account statement

12   for the past six months before September 4, 2020, he must file a notice with the court stating this.

13

14          DATED: March 4, 2020

15

16
                                                           BRENDA WEKSLER
17                                                         UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28


                                                  Page 2 of 2
